Title: From George Washington to Major General Alexander McDougall, 9 March 1780
From: Washington, George
To: McDougall, Alexander


          
            Dr Sir.
            Head Quarters Morristown 9th. March 1780
          
          The general officers at this time absent from the army, and those who claim the indulgence of a furlough, are distressing to me, and injurious to the service, and makes me hope, that the state of your health is so far altered for the better as to admit of your joining the army in this quarter. I would wish you to be here as soon as possible, but if circumstances do not correspond with your immediate attendance, in this case, by the beginning of the next month at furthest. If however your health is not in a condition to put this in practice, you will be pleased to take occasion to inform me. I am, Dr Sir Your obt & hble sert
          
            Go: Washington
          
        